Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
	This action is responsive to claims filed on April 6, 2021. Claims 21-27 have been canceled. Claims 1-20, 28 and 29 are pending and presented for examination.

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Examiner's note: It is recommended to amend the abstract to briefly describe the claimed invention according to the above guidelines. 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20, 28 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10652293. Although the claims at issue are not identical, they are not patentably distinct from each other because said claims of the instant application are anticipated by said claims of the U.S. Patent. Claims 1, 2, 8, 14 and 15 of the instant application and claims 1 and 9 of the U.S. Patent will be used as an exemplary to show similarity among the conflicting claims (see table below). 
Instant Application
U.S. Patent No. 10652293
1.  A computer system for resynchronizing commands to a time of a live media stream, the system comprising:

start playback of the output media stream;
computationally select a new time of the output media stream to playback, the new  time being different from a current playback time of the output media stream, the new selected time being static or dynamic;
adjust playback of the output media stream to  approach the new selected time, wherein the adjusting updates the current playback time of the output media stream to the new selected time; and
monitor the current playback time of the output media stream as adjusted, the monitoring including  polling the command manifest file based on the current playback time as adjusted.

2.     The computer system of Claim 1, further comprising a streaming media server coupled to the multimedia player, the streaming media server configured to:

as the input media stream is being received:
transcode the input media stream in a streaming format compatible with content delivery, the transcoded media stream being the output media stream, the transcoded media stream being stored in media segments of a target length at the location specified in the command manifest file;
generate and maintain a media stream playlist; and at least one of: 
host the output media stream or transmit the output media stream to a Content Distribution Network (CDN) for delivery to the multimedia player.

8.   The computer system of Claim 2, further comprising:
a publishing client logically independent of the media encoder and streaming media server, the publishing client coupled to a publishing server, the publishing client configured to:
prompt the user to enter at least one of: (i) the location of the output media stream, (ii) a start 
enable the user to initiate commands at particular times, the user-initiated commands being relevant to the input simultaneously captured by the media encoder; and
the publishing server coupled to the multimedia player, the publishing server configured to:
receive from the publishing client at least one of: (i) the location of the output media stream, (ii) the start time, (iii) the offset time, and (iv) the user-initiated commands; and
generate and maintain a command manifest file by:
if the location and start time is received, write the location and the start time as a first command in the command manifest file, and as each user-initiated command is received, append the user-initiated command to the end of the command manifest file, each user-initiated command being appended to the command manifest file with a publishing server clock time and the offset time.



device of a user, the multimedia player presenting an output media stream loaded and buffered from a location parsed from a command manifest file, the multimedia player configured to: 
start playback of the output media stream;  
receive input from the user selecting a new time of the output media stream to playback, the new selected time being different from a current playback time of the output media stream;  
adjust playback of the output media stream to restart at the new selected time, wherein the adjusting updates the current playback 
time of the output media stream to the new selected time;  and 
monitor the current playback time of the output media stream as adjusted, the monitoring 
includes determining a user-initiated command to execute at the multimedia player by polling the command manifest file based on the current playback time as adjusted;  

further comprising a streaming media server coupled to the multimedia player, the streaming media server configured to: 

as the input media stream is being received: 
transcode the input media stream in a streaming format compatible with content 
delivery, the transcoded media stream being the output media stream, the transcoded media stream being stored in media segments of a target length at the location specified in the command manifest file;  
generate and maintain a media stream playlist;  and at least one of: 
host the output media stream or transmit the output media stream to a Content Distribution Network (CDN) for delivery to the multimedia player;  



a publishing client logically independent of the media encoder and streaming media server, the publishing client coupled to a publishing server, the publishing client configured to: 
prompt the user to enter at least one of: (i) the location of the output media stream, (ii) a 

enable the user to initiate commands at particular times, the user-initiated commands being relevant to the input simultaneously captured by the media encoder;  and 
the publishing server coupled to the multimedia player, the publishing server configured to: receive from the publishing client at least one of: (i) the location of the output media stream, (ii) the start time, (iii) the offset time, and (iv) the user-initiated commands;  and 
generate and maintain a command manifest file by: 
if the location and start time is received, write the location and the start time as a first command in the command manifest file, and as each user-initiated command is received, append the user-initiated command to the end of the command manifest file, each user-initiated command being appended to the command manifest file with a publishing server clock time and the offset time.


loading and buffering an output media stream from a location parsed from a command manifest file;
starting playback of the output media stream;
computationally selecting a new time of the output media stream to playback, the new selected time being different from a current playback time of the output media stream, the new selected time being static or dynamic:
adjusting playback of the output media stream to  approach the new selected time, wherein the adjusting updates the current playback time of the output media stream to the new selected time; and
monitoring the current playback time of the output media stream as adjusted, the monitoring including polling the command manifest file based on the current playback time as adjusted.

15.    The method of Claim 14, further comprising:
at a streaming media server coupled to the multimedia player:

as the input media stream is being received:
transcoding the input media stream in a streaming format compatible with content delivery, the transcoded media stream being the output media stream, the transcoded media stream being stored in media segments of a target length at the location specified in the command manifest file;
generating and maintaining a media stream playlist; and 
at least one of: hosting the output media stream or transmitting the output media stream to a Content Distribution Network (CDN) for delivery to the multimedia player.

8.   The computer system of Claim 2, further comprising:
a publishing client logically independent of the media encoder and streaming media server, the publishing client coupled to a publishing server, the publishing client configured to:
prompt the user to enter at least one of: (i) the location of the output media stream, (ii) a start time at which the media encoder began 
enable the user to initiate commands at particular times, the user-initiated commands being relevant to the input simultaneously captured by the media encoder; and
the publishing server coupled to the multimedia player, the publishing server configured to:
receive from the publishing client at least one of: (i) the location of the output media stream, (ii) the start time, (iii) the offset time, and (iv) the user-initiated commands; and
generate and maintain a command manifest file by:
if the location and start time is received, write the location and the start time as a first command in the command manifest file, and as each user-initiated command is received, append the user-initiated command to the end of the command manifest file, each user-initiated command being appended to the command manifest file with a publishing server clock time and the offset time.


loading and buffering an output media stream from a location parsed from a command manifest file; 
starting playback of the output media stream;  
receiving input from the user selecting a new time of the output media stream to playback, the new selected time being different from a current playback time of the output media stream;  
adjusting playback of the output media stream to restart at the new selected time, wherein the adjusting updates the current playback time of the output media stream to the new selected time;  and 
monitoring the current playback time of the output media stream as adjusted, the monitoring includes determining a user-initiated command to execute at the multimedia player by polling the command manifest file based on 
the current playback time as adjusted;  


at a streaming media server coupled to the multimedia player: 

as the input media stream is being received: transcoding the input media stream in a streaming format compatible with content delivery, the transcoded media stream being the output media stream, the transcoded media stream being stored in media segments of a 
target length at the location specified in the command manifest file;  
generating and maintaining a media stream playlist;  and 
at least one of: hosting the output media stream or transmitting the output media stream to a Content Distribution Network (CDN) for delivery to the multimedia player;  



at a publishing client logically independent of the media encoder and streaming 
media server: 

prompting the user to enter at least one of: (i) the location of the output media stream, (ii) a start time at which the media encoder began 
enabling the user to initiate commands at particular times, the user-initiated commands being relevant to the input simultaneously captured by the media encoder;  and 
at a publishing server coupled to the multimedia player: 
receiving from the publishing client at least one of: (i) the location of the output media stream, (ii) the start time, (iii) the offset time, and (iv) the user-initiated commands;  and generating and maintain a command manifest file 
by: 
if the location and start time is received, writing the location and the start time as a first command in the command manifest file, and as each user-initiated command is received, appending the user-initiated command to the 
end of the command manifest file, each user-initiated command being appended to the command manifest file with a publishing server clock time and the offset time. 


Dependent claims 3-7, 9-13, 16-20, 28 and 29 of the instant application also recite similar features as of the claims 2-8 and 10-16 of the US Patent. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 12-20, 28 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atkins et al “Atkins”, US Patent Application Pub. No. 2011/0083073.
As per claims 1 and 14, Atkins teaches a computer system and a computer-implemented method for resynchronizing commands to a time of a live media stream (Fig. 1, Paragraph(s) [0012], [0014]; recording and formatting media content (e.g., recording video associated with a live broadcast event and generating index values corresponding to individual segments of the recorded video) for future synchronized playback), the system comprising: 
a multimedia player executing on a client device of a user (Paragraph(s) [0013], [0015]), the multimedia player presenting an output media stream loaded and buffered from a location parsed from a command manifest file (Paragraph(s) [0016], [0019], [0037]), the multimedia player configured to: 
start playback of the output media stream (Paragraph(s) [0012], [0053]; enabling a user to interact with a media server to control and playback media content); 
computationally select  a new time of the output media stream to playback, the new time being different from a current playback time of the output media stream, the new selected time being static or dynamic (Paragraph(s) [0012]; the user can invoke user commands (e.g., pause, fast forward, rewind, etc.); 
adjust playback of the output media stream to approach the new selected time, wherein the adjusting updates the current playback time of the output media stream to the new selected time (Paragraph(s) [0016]; media server 300 keeps the media content synchronized during playback, for 
monitor the current playback time of the output media stream as adjusted, the monitoring including polling the command manifest file based on the current playback time as adjusted (Paragraph(s) [0013], [0018], [0038]).
As per claim 2, Atkins teaches the computer system of Claim 1, further comprising a streaming media server coupled to the multimedia player (Fig. 1), the streaming media server configured to: 
receive an input media stream from a media encoder coupled to the streaming media server, the media encoder capturing and encoding input from a source device into the encoded input media steam (Paragraph(s) [0014]; source interface 110 receives media content from source 1 to source n and comprises encoder 115.sub.1 to encoder 115.sub.n which are configured to record and format the media content (e.g., record video associated with a live broadcast event and generate index values corresponding to individual segments of the recorded video) for future synchronized playback); 
as the input media stream is being received (Fig. 1; source interface 110): 
transcode the input media stream in a streaming format compatible with content delivery (Paragraph(s) [0028]; source interface 110 transcodes media contents received from the source to an industry standard format), the transcoded media stream being the output media stream, the transcoded media stream being stored in media segments of a target length at the location specified in the command manifest file (Paragraph(s) [0014], [0037]);
 	generate and maintain a media stream playlist (Paragraph(s) [0029]); and 
at least one of: host the output media stream or transmit the output media stream to a Content Distribution Network (CDN) for delivery to the multimedia player (Paragraph(s) [0023], [0058]).
As per claim 3, Atkins teaches the computer system of Claim 2, wherein the generated media stream playlist maintains references to older stored media segments of the transcoded media stream, while gaining references to new stored media segments of the transcoded media stream, throughout duration of the received input media stream (Paragraph(s) [0038], [0054]).
As per claim 4, Atkins teaches the computer system of Claim 2, wherein adjusting playback of the media stream comprises restarting the output media stream at a frame of a stored media segment corresponding to the new selected time, and presenting the output media stream at the multimedia player beginning with the restarted frame corresponding to the new selected time (Paragraph(s) [0018]).
As per claim 5, Atkins teaches the computer system of Claim 2, wherein adjusting playback of the output media stream to restart at the new selected time comprises at least one of: (i) rewinding the output media stream to an earlier playback time in an available timeline for the output media stream (Paragraph(s) [0018]; rewind command); (ii) forwarding the output media stream to a later playback time in the available timeline for the output media stream (Paragraph(s) [0018]; fast forward command), (iii) pausing and restarting the paused output media stream after a delay (Paragraph(s) [0018]; fast forward command), and (iv) selecting a displayed user-initiated command associated with a time on the available timeline for the output media stream (Paragraph(s) [0018]; pause command),.
As per claim 6, Atkins teaches the computer system of Claim 5, wherein the available timeline ranges from (a) time of a first frame of the output media stream to (b) time of a current last frame of the output media stream stored at the streaming media server in a media segment referenced by the media stream playlist (Paragraph(s) [0016], [0052-0053]).
As per claim 7, Atkins teaches the computer system of Claim 1, wherein a user-initiated command (Paragraph(s) [0012]; a user may invoke commands such as pause, fast forward, rewind, etc.) is executed to display at least one of: 
a slide image, a notification message, an advertisement, a statistic, a sporting event score, a caption, a translation, a video overlay, a question, a social media post, a chat or text message, a survey, a live web page, a footnote, a thumbnail, and a chapter title (Paragraph(s) [0002], [0044], [0051]).
As per claim 12, Atkins teaches the computer system of Claim 1, wherein interacting with a visual element displayed on the multimedia player causes (i) the output media stream to re-cue to the new selected time that is associated with the visual element, and (ii) other visual elements displayed on the multimedia player to synchronize display on the multimedia player to the associated time (Paragraph(s) 
As per claim 13, Atkins teaches the computer system of Claim 12, wherein the visual element and other visual elements are elements displayed at the multimedia player by execution of one or more user-initiated commands in the command manifest file (Paragraph(s) [0016], [0053]).
Claims 15-20 are rejected under the same rationale as claims 2-7. 
As per claim 28, Atkins teaches the computer system of Claim 5 wherein forwarding the output media stream to a later playback time includes presenting the output media stream at the multimedia player beginning with a frame corresponding to the current playback time, the later playback time being the new selected time (Paragraph(s) [0018], [0056-0057).
Claim 29 is rejected under the same rationale as claim 28. 

Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. An explanation of the distinct features cited on said claims will be provided once the instant application is due for issue.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892 (Notice of Reference Cited) for a list of relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A WASEL whose telephone number is (571) 272-2669.  The examiner can normally be reached Mon-Fri (8:00 am – 4:30 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454